UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of December 2009 Commission File Number: 000-31557 CIBT Education Group Inc. (Translation of registrant’s name into English) Suite 1200, 777 West Broadway Vancouver, British Columbia, Canada V5Z 4J7 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form40-F.Form 20-FSForm 40-F£ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.Yes*NoS If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82-. On December 7, 2009, CIBT Education Group Inc. (the “Company”) announced that it has signed a term sheet with a Canadian based investment holding company to license the brands CIBT School of Business and Sprott-Shaw Community College in a number of selected states in India. The term sheet further provides for the transfer of credits for students enrolled in CIBT and Sprott-Shaw programs in India who wish to pursue their studies at other CIBT School of Business or Sprott-Shaw Community College campuses located worldwide. A copy of the press release is attached to this Form 6-K as exhibit 99.1 hereto. EXHIBITS Number Description of Exhibit December 7, 2009 News Release – “CIBT Expands to India” SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CIBT Education Group Inc. (Registrant) Date:December 7, 2009 By: /s/ Toby Chu Toby Chu President and Chief Executive Officer
